DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/23/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/25/2021 listed below have been reconsidered as indicated:
a)	Any objections and rejections of claim 105 are rendered moot by the cancellation of the claim and are withdrawn as such.

b)	The objections of claims 1 and 13 are withdrawn in view of the amendments to the claims.

c)	The rejections of claims 1-12, 13-14, 16-17, 19-20, 104-106, 111, 113, 114 and 116 under 35 U.S.C. 101 are withdrawn because each of the claims requires an explicit step of administering a therapy or a pharmaceutical composition to the patient.

d)	The rejections of claims 1-14, 16-17, 19-20, 24 and 104-116 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

e)	The rejection of claim 24 on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the amendments to claim 24.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Drawings
Applicant submitted figures on 6/12/2018 that are executed in color.
It is noted that the images of the drawings submitted by applicant are not legible. Replacement drawings, regardless of whether or not a petition is filed, are required such that the images are legible and any drawings included with an issued patent are clearly presented in the printed patent.

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
In the present application, a petition has not been filed, the fee has not been paid and the specification has not been amended as required.



Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency #1 - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). The specification was amended on 9/28/2020. In particular paragraphs 373, 374 and 376 were replaced and the replacement paragraphs do not include SEQ ID NOs for the sequences disclosed in the text.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

	Specific deficiency #2 - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. Figures 4e and 4g disclose sequences which are not identified by SEQ ID NOs.

Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded 

The disclosure is objected to because of the following informalities: in paragraphs 146, 312 and 313 of the 3/31/2020 specification, it is unclear if amendments are being made based on the use of double brackets.  
Appropriate correction is required.

Claim Interpretation
Amended claim 1 is drawn to a “method of detecting and treating a glioma in a subject”.
Claim 1 further describes the “chromatin region” as being one that comprises “an oncogene” and “at least one distinct topologically-associated domain partitioned [i.e. flanked] by insulator sites”. The claim further states the at least one of the “insulator sites” comprises a “CpG dinucleotide within a CTCF binding motif”. The proposed oncogenes are limited to those recited in the claim: PDGFRA and FIP1L1.
The claim recites a “thereby” clause that sets forth the result that flows from preforming the step of detecting in a biological sample obtained from the subject altered chromatin topology.
The claim further positively recites an active method step of “administering a glioma therapy to the subject”.

Claim 2 further limits the structure of the chromatin region to one comprising a regulatory element.

Claim 3 specifies the regulatory element is an enhancer.

Claim 4 further describes the subject as being one that is in cancer remission, has a genetic disorder which predisposes a subject to cancer, or has been exposed to a carcinogen. It is noted that carcinogens are ubiquitously present in an individual’s environment, and includes sunlight and a variety of chemicals. Thus, a subject exposed to a carcinogen is broadly interpreted as encompassing any individual.

Claim 5 further describes the type of biological sample.

Claim 6 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-methyl cytosine at the CpG dinucleotide.

Claim 7 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-hydroxymethylcytosine at the CpG dinucleotide.



Claim 9 further limits the type of glioma cancer to an oligoastrocytoma or a glioblastoma.

Claim 10 further limits the genetic disorder of claim 4. Claim 10 is broadly interpreted as describing the subject as being one that: 1) is in cancer remission; 2) has Ollier Disease, Mafucci syndrome, Carney-Stratakis Syndrome or a variant of Cowden Syndrome which predisposes to breast and thyroid cancer; or 3) has been exposed to a carcinogen. It is noted that carcinogens are ubiquitously present in an individual’s environment, and includes sunlight and a variety of chemicals. Thus, a subject exposed to a carcinogen is broadly interpreted as encompassing any individual.

Claim 11 further limits the oncogene to PDGFRA.

Claim 12 further limits how the altered chromatin topology is detected.

Amended claim 13 is drawn to a “method of identifying and treating glioma progression in a subject diagnosed with glioma or a genetic disorder which predisposes the subject to glioma”. The claim includes detecting in a biological sample obtained from the subject after diagnosis [of glioma or a genetic disorder which predisposes the 
The claim recites a “thereby” clause that sets forth the result that flows from the detection of “an increase in the detection of altered chromatin topology”, which “identifying cancer progression in the subject”.
The claim further positively recites an active method step of “administering a glioma therapy to the subject”.

Claim 14 further limits the structure of the chromatin region to one comprising a regulatory element. The regulatory element is optionally an enhancer. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

Claim 16 further describes the type of biological sample.

Amended claim 17 further describes how the detecting of the altered chromatin topology is carried out and specifies it comprises detecting 5-methyl cytosine at the CpG dinucleotide and/or detecting 5-methyl cytosine at the CpG dinucleotide. The proposed claim also further defines the structure that comprises “human chromosome 

Claim 19 further requires a step of detecting a gain of function mutation in the gene encoding IDH or a loss of function mutation in a gene encoding a succinate dehydrogenase.

Amended claim 20 further limits: 1) the type of glioma to oligoastrocytoma or a glioblastoma; 2) the chromatin region to one that regulates PDGFRA; and/or 3) how the altered chromatin topology is detected.

Claim 104 further limits the oncogene of claim 1.

Claim 106 attempts to further limit a control of claim 1.

Claims 107-110, 112 and 115 further limit claim 1 by limiting the pharmaceutical composition that is administered

Claim 111 further limits the type of subject of claim 1.

Claims 113 and 114 further limit the type of altered chromatin topology of claim 1.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The following are modified rejections.
Claim 13 encompasses detecting increased methylation status of at least one CpG dinucleotide within a CTCF binding motif within a region of “human chromosome 4” at location 53.7-55.4 of the chromosome. There is no indication of the nucleotide positions within that genomic region that are CpG sites relevant to the claimed methods and relate to CTCF binding, in particular those CpG sites that are the basis for identifying the subject as having glioma.
While positions within human chromosome 4: 53.7-55.4 Mb are identified for PDGFRA and FIP1L1, other positions having altered chromatin topology within the RASL11B, SCFD2 or CHIC2 genes in the human chromosome 4: 53.7-55.4 Mb that identify an individual as having glioma
The full scope of claim 13 is not supported by the instant specification.
Claims 14, 16-17 and 19-20 depend from claim 13 and are rejected for the same reason.

Response to the traversal of the written description rejections
The Remarks argue the claim amendments address the written description rejections (p. 12-14).
	The arguments have been fully considered but are not persuasive as they do not address the above rejections and the issues raised within.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16-17, 19-20, 24, 104 and 106-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The following are modified rejections.
The specification, while being enabling for identifying a subject as having particular cancers or cancer progression based on detecting altered chromatin topology located at the PDGRFA and FIP1L1 regions of the genome within primary brain samples, does not reasonably provide enablement for identifying glioma or glioma progression based on detecting altered chromatin topology in any type of biological sample. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
As amended claims 1-14, 16-17, 19-20, 24, 104 and 106-116 require detecting altered chromatin topology in a biological sample obtained from the subject. The detecting is performed in a manner thereby it results in identifying the subject as having a glioma. 
PDGFRA chromatin topology was examined in the context of IDH1 mutant gliomas (para. 29, 31, 34, 36, 37, 345, 346, 350, 351, 352, 353, 354, 362), IMR90 (lung fibroblasts) cells (para. 30, 34) and GMB8 cell (para. 44). Thus, in the context of PDGFRA altered chromatin topology was only characterized in gliomas and lung fibroblasts IMR90, which are not identified as being cancerous or from a tumor.
FIP1L1 chromatin topology was examined in the context of IDH1 mutant gliomas (para. 29, 31, 34, 36, 345, 346, 348, 350, 351, 352, 353, 354, 362), IMR90 (lung 
It is well-known that mutations, methylation profiles and gene expression profiles vary between different types of cancers. There is no indication in the instant specification that the chromatin topology observed in a limited number of particular sample types from particular types of cancers can be extrapolated to all type of cells and/or cancer samples as encompassed by the claims. For example, there is no indication that semen, urine, sputum, any biopsy or blood sample (as encompassed by for example claims 1 and 5) could be analyzed for chromatin topology and the results be utilized to identify the subject as having a glioma. There is no indication in the specification or in the state of the art that a glioma would alter the chromatin topology in a non-glioma cell or that it would alter chromatin topology in neural cell that is not a glioma cell.
Undue experimentation is required because the correlation between altered chromatin topology within the regions of the recited genes within the genome in a substantial number of cells and samples types would have to be investigated in order to determine which ones are correlated with identifying a glioma in the patient. There is no reasonable expectation of success which cells or samples types, if any, may be used in the detecting step in order to achieve the result of identifying the subject has having a glioma.

Response to the traversal of the enablement rejections
The Remarks argue the claim amendments address the written description rejections (p. 13-14).
	The arguments have been fully considered but are not persuasive as they do not address the above rejections and the issues raised within.

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634